Citation Nr: 1232827	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Appellant had service in the Naval Reserves from September 1999 to March 2002, presumably active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Appellant testified at a videoconference hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board.

Since the claim requires further development before being decided on appeal, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In his written and oral testimony, the Appellant alleges that doctors began noticing he had elevated blood pressure during his service in the Naval Reserves and that, once it persisted, hypertension was diagnosed.  He also says he continues to take medication for it, so he disputes any notion that it is under control or ever has been.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Active military service includes any period of active duty (AD) or ACDUTRA during which the Veteran was disabled from disease or injury and any period of INACDUTRA during which the Veteran was disabled from injury (but not disease).  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Cardiovascular diseases like hypertension are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

The Appellant had service in the Naval Reserves from September 1999 to March 2002, presumably ACDUTRA and INACDUTRA.  His September 1999 Enlisted Application and Orders show that his drill pay status at the time was based on INACDUTRA.  Thus, since his claim is for hypertension, which is a disease, it necessarily has to have been manifested instead while on AD or ACDUTRA or be attributable to that service, not his INACDUTRA service.

During his September 1999 Navy Reserves enlistment examination, he reported a history of high blood pressure.  The blood pressure reading recorded at the time was 140/90, so marginal.  The service record contains a June 2000 statement from his private physician indicating the blood pressure was under control.  In September 2000, his blood pressure readings were taken over the course of three days, and they were 130/78, 140/76, and 142/80.  It was also noted he was under the care of a private physician for blood pressure control.  He was cleared for PRT.  A November 2000 blood pressure reading was 148/78.  He was discharged from the Naval Reserves in March 2002.

So to the extent he is alleging he has hypertension as a result of injury or disease incurred or aggravated during his time in the Naval Reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Hence, because he had service in the Naval Reserves, it is critically necessary to determine the exact circumstances surrounding and dates of that service, including insofar as when he was on ACDUTRA versus INACDUTRA.  This is especially true in light of the fact that a history of elevated blood pressure was noted during the physical examination he had in September 1999 in anticipation of enlisting in the Naval Reserves.


In preliminarily reviewing the claims file, it is unclear whether the RO has obtained all available service personnel and service treatment records.  VA inter-office correspondence dated between January and March 2008 indicates that the Appellant's service records were not immediately available.  In July 2008, the RO requested his service records from the U.S. Naval Reserves in Bessemer, Alabama.  However, there is no indication as to the response the RO received or what records were obtained.  The claims file contains some service treatment records (STRs), but the envelope in which they are encased indicates it is 2 of 2, suggesting more records, and there is no registered date of receipt.  So, from this, it appears there is another envelope containing additional service records.  The February 2010 statement of the case (SOC) does not provide guidance as to when the Appellant's STRs were received or provide any explanation as to why all the service records were not received.  There has to be some clarification and documentation of this in the claims file.  The Appellant also has to be apprised of the efforts to obtain these records clarifying the dates and circumstances of his service in these various capacities.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) and (e)(1).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Clarify whether there are additional service records (STRs and/or SPRs) and determine the exact circumstances and dates of the Appellant's service in the Naval Reserves - including distinguishing when he was on INACDUTRA versus ACDUTRA.

2.  After obtaining this clarification and all additional records concerning his service, schedule a VA compensation examination for a medical nexus opinion concerning the etiology of his hypertension, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) it:  a) initially manifested during any period of qualifying service (ACDUTRA or AD, not instead while on INACDUTRA).  And since there was suggestion of a  history of hypertension even during his September 1999 enlistment examination into the Naval Reserves, should the examiner determine the hypertension did not initially manifest during the Appellant's ACDUTRA or AD service (assuming he had this type of service, one or both), the examiner needs to alternatively consider whether any pre-existing hypertension was aggravated during or by the Appellant's service in the Naval Reserves from September 1999 to March 2002, meaning chronically or permanently worsened beyond the natural progression of the disease.

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Appellant's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Appellant is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Appellant's satisfaction, send him a supplemental statement of the case (SSOC) concerning this claim and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


